JERRE S. WILLIAMS, Circuit Judge,
specially concurring:
I concur in the decision of the majority in affirming the district court’s holding that the two provisions of the Louisiana Code at issue are unconstitutional. I write separately because the majority opinion does not address adequately the constitutional issues raised by these two statutory provisions. The majority’s analysis strains unnecessarily to restrict the scope of this case, resulting in unrealistic and unconvincing justifications for the decision.
Before turning my attention to the particular issues, I express my disapproval of the majority opinion taking upon itself a completely one-sided emphasis upon the *1000“exceptionally severe and sustained criticism” of the Supreme Court’s abortion jurisprudence, together with the naming of dissenting Supreme Court Justices who oppose that majority jurisprudence and the citation of a number of law review articles attacking the Supreme Court decisions. I do not believe such an expression has any place in this case which does not raise the basic issues concerning the legality of induced abortions. I studiously avoid taking sides on this issue, and I do not undertake to provide a balance to the expression of views in the panel opinion by citing the majority Supreme Court Justices who accept the constitutional right and the extensive scholarly commentary in support of the Supreme Court’s decisions. In my view there is no place in this case for the citation of either those who support or oppose the Supreme Court’s abortion jurisprudence. I disassociate myself from any indication of favoring or disapproving the Supreme Court decisions.
The legal issues in this appeal are readily decided under existing case law. Accordingly, this opinion neither critiques existing jurisprudence nor breaks new ground. In addressing the issues in this case, I consider them in the order the Louisiana abortion statute presents them: First, the prohibition against fetal experimentation and then the requirement that the woman who has had an induced abortion be notified by her physician concerning the disposal of the fetal remains. I do not question the majority opinion’s succinct analysis upholding the standing of appellees to raise these questions.
I. EXPERIMENTATION ON FETAL REMAINS
A. Vagueness
The majority opinion invalidates this provision 1 on the ground that the terms “experiment” and “experimentation” are im-permissibly vague, a ground not discussed by the district court nor raised by the parties on appeal. I cannot join in this conclusion.
In order to stike down a legislative enactment for vagueness, a court must determine that the enactment is impermissibly vague in all of its applications. Village of Hoffman Estates v. Flipside Hoffman Estates, Inc., 455 U.S. 489, 495, 102 S.Ct. 1186, 1191, 71 L.Ed.2d 362 (1982). An enactment is not vague merely because it is imprecise. Coates v. City of Cincinnati, 402 U.S. 611, 614, 91 S.Ct. 1686, 1688, 29 L.Ed.2d 214 (1971); Ferguson v. Estelle, 718 F.2d 730, 735 (5th Cir.1983). A statute is unconstitutionally void for vagueness only when no standard of conduct is outlined at all; when no core of prohibited activity is defined. Id. The result is an absence of objective standards by which to conform one’s behavior. Invariably, enforcement must be subjective and erratic. Papachristou v. Jacksonville, 405 U.S. 156, 162, 92 S.Ct. 839, 843, 31 L.Ed.2d 110 (1972). This provision does not present such dangers.
The majority properly sets out that there are procedures that are undeniably medical “experiments” and procedures that are medical “tests.” The majority finds a problem “ ‘in the center [where] there is a very broad area where diagnostic procedures of testing types overlap with experimentation procedures.’ ” This view, however, rests upon what I feel is a contrived definition of the term “experiment.” It reasons that because medical “tests” are developed from medical “experiments,” then many kinds of medical experiments may also be tests. This was the rationale offered by the witness upon whom the majority opinion relies, Dr. William Sternberg. He specifically emphasized that the ban “would inhibit further development in those areas of scientific endeavor.”2 *1001These are not words of vagueness, but words of scientific policy.
It is my view that this attempted confusion between experimentation and tests is not in reality a vagueness claim. It is a claim that a ban on experimentation will inevitably preclude the development of tests that may prove beneficial in future medical and surgical treatment. This is in actuality a claim on the merits. Section 1299.35.13 prohibits general medical research on fetal remains that is not beneficial to the fetus. There is most certainly a “core” by which to apply this provision. Whatever other faults this ban on experimentation may harbor, vagueness is not one.
I turn now to the vagueness claim the parties brought before us, not relied upon by the majority opinion. The district court found § 1299.35.13 unconstitutionally vague under the Fourteenth Amendment because the terms “unborn child” and “born as the result of abortion” failed to distinguish between lawful and criminal conduct. The district court found that because of this deficiency the statute “ ‘fails to give a person of ordinary intelligence fair notice that his contemplated conduct is forbidden by the statute.’ ” Margaret S., 597 F.Supp. at 636, quoting Colautti v. Franklin (citations omitted).
In particular, the district court reasoned that the term “unborn child” fails to distinguish between fetal tissue and maternal tissue. Both kinds of tissue become separated from the pregnant woman as a result of abortion. Distinguishing between the two in actuality is practically impossible. Additionally, the term “born as a result of abortion” does not distinguish between tissue that is the product of an induced rather than a spontaneous abortion.
Upon a review of § 1299.35.13, I would not sustain the district court’s judgment of vagueness on this issue. Although the term “unborn child” fails to distinguish between fetal and maternal tissue, it is not unconstitutionally vague. No statute can effectively ban only fetal experimentation. Prohibiting experimentation on an “unborn child” invariably bars experimentation on maternal tissue associated with, and inseparable from, fetal tissue. A person who desires to perform research on fetal tissue is obviously aware of this. See Hygrade Provision Co. v. Sherman, 266 U.S. 497, 502, 45 S.Ct. 141, 142, 69 L.Ed. 402 (1925)(when penal statute is directed towards particular profession, the meaning of the statutory language should be interpreted as would one engaged in this profession). If there is statutory defect, it is not in vagueness but in overbreadth.
The term “born as a result of abortion” is also constitutionally acceptable as against a claim of vagueness. Although it may be true that tissue obtained from an induced abortion cannot be distinguished *1002from that obtained from a spontaneous abortion, a prospective researcher is provided by statutory definition with fair notice of what is lawful. Section 40:1299.35.1(1) defines abortion as the “deliberate termination of a human pregnancy____” Section 1299.35.13, therefore, prohibits only experimentation on tissue produced by an induced abortion. One need only refer to the provision of the abortion statute that provides definitions to find this out. Moreover, the constitutional “requirement of fair warning is satisfied if a statute suggests the need to seek legal advice and if the statute’s meaning might reasonably be determined through such advice.” See La-Fave & Scott, Criminal Law § 11 & n. 25 (1972).
Although imprecisely drafted, § 1299.35.-13 is not unconstitutionally vague. As against a claim of vagueness, it provides ample warning to those who undertake to act within its purview. A prospective researcher would be required only to inquire as to the source of the fetal tissue upon which he wishes to experiment.
B. State Interest in Prohibiting Experimentation
A state may exercise its police powers to ensure public health, safety and welfare. Great Atlantic & Pacific Tea Co., Inc. v. Cottrell, 424 U.S. 366, 371, 96 S.Ct. 923, 928, 47 L.Ed.2d 55 (1976). The regulation of medical experimentation is a proper exercise of this authority. A state’s authority in this context is admittedly broad. Id. The exercise of these police powers, however, must be rationally related to important state interests. See England v. Louisiana State Bd. of Med. Examiners, 263 F.2d 661, 667 (5th Cir.), cert. denied, 359 U.S. 1012, 79 S.Ct. 1149, 3 L.Ed.2d 1036 (1959); Louisiana State Bd. of Embalmers v. Britton, 154 So.2d 389, 390, 244 La. 756 (1963). Section 40:1299.35.13 fails to bear such a rational relationship to an important state interest.
Although Louisiana seeks to prohibit experimentation on tissue obtained from induced abortions it imposes no comparable restrictions on experimentation on human tissue. Indeed, Louisiana law specifically provides for the use of human corpses for the purposes of research. La.R.S.A. § 17:2353. The evidence presented at trial failed to establish that tissue derived from an induced abortion presents a greater threat to public health or other public concerns than the tissue of human corpses. Further, no rational justification is shown for prohibiting experimentation on fetal tissue from a lawful induced abortion as opposed to a spontaneous abortion. There was no showing that § 1299.35.13 in prohibiting experimentation on fetal tissue only in the instance of lawful induced abortions has any rational relationship to any legitimate state interest. The record is lacking in showing valid state policy in any of these distinctions. I can only conclude that under the guise of police regulation the state has actually undertaken to discourage constitutionally privileged induced abortions, Thornburgh v. American College of Obstetricians & Gynecologists, — U.S. —, —, 106 S.Ct. 2169, 2178, 90 L.Ed.2d 779 (1986). I would affirm the judgment of the district court on this ground.
II. DISPOSITION OF FETAL REMAINS
I turn now to the issue of the constitutionality of § 40:1299.35.14 concerning the disposal of fetal remains.3 Relying on City of Akron v. Akron Center for Reproductive Health, Inc., 462 U.S. 416, 103 S.Ct. 2481, 76 L.Ed.2d 687 (1983), the majority affirms the summary judgment of the district court striking down this provision because there was no showing that only a physician could provide this information to a woman. The majority reserves any judgment as to the validity of this provision if it simply required that the woman who had had an abortion be informed by some means of the options for disposal of fetal remains. In my view the holding of the *1003majority, in abandoning the rationale.of the district court, is too narrow.
A woman’s decision made in consultation with her physician to terminate her pregnancy before the fetus becomes “viable” outside the womb is established as a fundamental right. Roe v. Wade, 410 U.S. 113, 163, 93 S.Ct. 705, 732, 35 L.Ed.2d 147 (1973); Harris v. McRae, 448 U.S. 297, 312, 100 S.Ct. 2671, 2686, 65 L.Ed.2d 784 (1980). This right may not be infringed absent a compelling state interest and then only through regulation reasonably designed to further this interest. City of Akron, 462 U.S. at 427, 103 S.Ct. at 2491. A state may not seek to make a woman’s exercise of her right to an abortion more burdensome or expensive than it need be. Id. at 435, 103 S.Ct. at 2495. The imposition of state requirements of the kind here at issue upon anyone advising or working with a woman who has opted for an abortion is such a burden. Unless the state presents a compelling reason for doing so, such a regulation must fail. Id. at 444, 103 S.Ct. at 2500. A physician’s role in advising or assisting a woman making and carrying out the choice to have an abortion is a fundamental feature of the exercise of this right. See Id. at 448, 103 S.Ct. at 2502; Colautti, 439 U.S. at 387, 99 S.Ct. at 681 (1979). The panel majority’s view encourages the state to amend its statute to force a woman to be informed of the options even against the conclusion of her attending physician that such a notification would be harmful to her. Thus, the Louisiana statute would inhibit a physician’s duty of care to his or her patient even if it were amended to remove the duty of required notification from the physician and place it upon someone else.
The decision to have an abortion undoubtedly is a difficult decision for many women. Planned Parenthood, 428 U.S. at 67, 96 S.Ct. at 2840. Informing a woman who has just undergone an abortion that she may decide as to the disposition of fetal remains could well exacerbate this anxiety. Disposal by cremation or burial, for instance, may endow the fetus with a human-like dignity. This may create the constitutionally unacceptable impression that any fetus is a person. Thornburgh, supra, — U.S. at —, 106 S.Ct. at 2188. (Stevens, J., concurring). Conversely, § 1299.35.14 may result in unnecessary stress upon some women by stripping all dignity and solemnity from the event. For example, a common method for disposing of fetal remains in many abortion clinics is through the local sewer system.4 Informing a woman who has just had an abortion that the fetal remains can be disposed of in this way appears to be nothing more than a cruel tactic to induce a feeling of guilt.
The decision of whether and when a woman should be asked or informed about the disposal of fetal remains is a significant aspect of the physician’s care of his or her patient. The attending physician understands his patient and the situation better than a distant legislature. There is, moreover, no legitimate state interest that I can discern or that was shown at the trial for placing this burden upon a woman who has just undergone an abortion.
Of course, the state of Louisiana has the authority and the obligation to ensure that the tissue produced by abortions be disposed of in an appropriate manner. This is a proper exercise of the state’s police power. But the exercise of that power is not at issue. Disposal of fetal remains in Louisiana has thus far been properly handled by Louisiana abortion clinics and attending physicians without any adverse consequences to public health. There is no need shown for the state to compel a woman to be informed of the options for disposal. State interference in the decision of how to dispose of fetal remains among lawful and appropriate options is a clear interference in the attending physician’s judgment. The state makes no showing of greater state interest in consultation with patients as to *1004the disposal of fetal remains than in the disposal of amputated portions of the body or other human tissue excised during surgery.
The inquiry required by the statute of women who have just undergone abortions also is not shown to advance the state’s interest in maternal health. Evidence as to the psychological effect of this information was presented by both sides. The district court found the appellees' evidence more persuasive. As this is a factual determination, we are bound by that finding because it is not clearly erroneous. Williamson v. Brown, 646 F.2d 196, 199 (5th Cir.1981). Even if we were not so bound, however, we should be hard-pressed to accept the state’s evidence as persuasive. It stretches credibility to conclude that this requirement would promote benefits to the psychological health of the women involved as against her physician’s conclusion to the contrary.
I emphasize my difference with the majority opinion in its attempt in footnote 9 to place a restricted and distorted analysis upon the Supreme Court’s holding in Thornburgh. I note first that in using the phrase “a bare majority of the Court”, the opinion again enters into the issue of the merits of the overall abortion controversy which, as I pointed out earlier, has no place in this case. Thornburgh is the law, and we must follow it.
But more critical is the emphasis in footnote 9 that Thornburgh did not deal with a post-abortion requirement as does this case. Doubt is implied about the full import of the Supreme Court’s holding by saying it cannot be read to forbid a sole requirement that the giving of potentially unwelcome information to the woman is forbidden. This conclusion unduly restricts the clear import of Thornburgh in two respects as it applies to this case. First, here involved is more than imparting information. It is pressuring the woman to make a choice. Second, and more important however, is the fact that the entire theme of Thornburgh is to forbid intimidating women from exercising their constitutional right or creating unjustified anxiety in the exercise of that right. There is even less justification for a state to require information be given the woman and to require her to choose an option after the legal abortion procedure. Then the only discernible purpose of the state compulsion is to increase her feelings of anxiety, concern, and possible wrongdoing for exercising her constitutional right. Thornburgh unequivocally prohibits a state’s legislating for such a purpose. — U.S. at —, —-—, —, —, 106 S.Ct. at 2178, 2179-2180, 2182, 2184
Because § 1299.35.13 unduly straitjackets an attending physicians’ professional judgment in the care of his or her patients who desire abortions, it presents an unconstitutional infringement on a woman’s reproductive freedom. I would hold this provision unconstitutional on this ground, following the established law of City of Akron, 462 U.S. at 442, 103 S.Ct. at 2499; Planned Parenthood, 428 U.S. at 67 n. 8, 96 S.Ct. at 2840 n. 8; and Roe v. Wade, 410 U.S. at 163, 93 S.Ct. at 732. My decision in no way would constrain a woman’s choice to dispose of fetal remains in any manner she feels is fitting so long as it is lawful. Nor would my decision prevent a physician from informing or asking the patient of her choices for disposal. I conclude only that a state may not compel that a woman be notified of the options when her physician or others responsible for her well being feel such notification is not in the best interests of the woman.
III. CONCLUSION
I would affirm the district court’s judgment for the foregoing reasons. Because the majority opinion does not face these issues although they are clearly before us, I file this special concurrence.

. The text of this statutory provision is set out at the beginning of Part IV of the majority opinion.


. The following exchange between appellees’ attorney and Dr. Sternberg demonstrates this fact.
BY MS. HUNTER:
Q. Dr. Sternberg, you mentioned just then the testing as well as experimentation. As a *1001pathologist and considering the pathological examination of aborted fetal tissue, what is the reason that you stated that you could not be clear as to the distinction between experimentation and testing?
A. Well, there is no satisfactory sharp distinction between the term testing and experimentation as applied to science, generally, in the statute, there is no guidelines as to what is meant by this. Let me put it this way: every test that we know that is used routinely and which we may refer to as standard test people understand that ordinarily as the sort of thing that one might have as one checks into the hospital and has tests for blood, sugar and other procedures. These are standard tests, but every test of that sort started out as an experiment and in the initial stage of that it was done by a variety of experimental groups who are dealing with this particular form of testing. When it becomes standardized, then it became a test rather than an experimentation. But every modification of that test, every new development, every addition, sophisticated techniques revised for doing it, that would prove medical knowledge and make it more specific would also be experimentation. So it is very difficult, we have at one end things that are obviously standard tests and the other end things that are complete experimentation. But in the center there is a very broad area where diagnostic procedures of testing types overlap with experimentation procedures and to inhibit that sort of study would inhibit further development in these areas of scientific endeavor.


. The text of this statutory provision is printed in footnote 5 of the majority opinion.


. This means of disposal is approved by regulations of the Louisiana Health and Human Services Department.